Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2014/0345060 to Ribble et al.
Claims 1 and 9-10, Ribble discloses an apparatus comprising a mat main body portion (1178,1180,7812,8600) configured to support a user in a supine state; and
a tilting mechanism comprised of air bags (1162,7824,7822,7824,7826,8610) that, at the mat main body portion, periodically tilts a body of a user left and night, by alternately raising a right side supporting portion, which includes portions 7828,8614,8618,8620,8712 capable of supporting a right-side hipbone and a right-side shoulder blade of a user, and a left side supporting portion, which includes portions supporting a left-side hipbone and a left-side shoulder blade of a user [0003][0004].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0345060 to Ribble et al. in view of U.S. Pub. No. 2017/0015423 to Udriste et al.  
Claims 2 and 11, Ribble discloses the apparatus wherein the mat main body portion includes a central supporting portion configured to support buttocks and thigh regions of a user, an upper side supporting portion that is rotatably connected to one end side of the central supporting portion and configured to support a back region and head portion of a user, and a lower side supporting portion that is rotatably connected to another end side of the central supporting portion and configured to support leg portions of a user (fig. 104).  Ribble discloses an articulating apparatus alternating between a bed and raised stated, but is silent to a seat state.  Udriste discloses a support alternating between a seated state and a bed state with an upper supporting portion and a lower supporting portion rotating with respect to a central supporting portion (fig. 1-7).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a support as taught by Urdiste yielding predictable results that provide a sleeping surface in a vehicle such as an aircraft.  


Claim 4, Ribble discloses the apparatus, further comprising a plurality of supporting airbags provided at the mat main body portion, wherein internal air pressures of the supporting airbags are respectively adjustable, the supporting airbags are disposed along a direction heading from the upper side supporting portion toward the lower side supporting portion, the internal air pressures of the supporting airbags are adjusted such that the internal air pressures of the supporting airbags at the central supporting portion are higher in the bed state than in the seat state [0345].
Claim 8, Riblbe, as modified, discloses the apparatus, wherein Urdiste further comprising armrests (18,20) that are provided at respective side portions of the mat main body portion, and are capable to support arms of a user in the seat state; and
armrest movement mechanisms that, at a time of switching from the seat state to the bed state, are configured to lower the armrests in conjunction with rotation of the upper side supporting portion [0067](fig. 7-8).






Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0345060 to Ribble et al. in view of U.S. Pub. No. 2017/0015423 to Udriste et al., in view of U.S. Pub. No. 2016/0120716 to Ribble et al.  
Claims 5-7, Ribble discloses the apparatus, but is silent to a wakefulness sensor.  Ribble’ 716 discloses a sensor capable of determining a degree and depth of wakefulness capable of sensing physiological parameters of the user such as heart rate and a control unit capable of being programmed to is switched from the seat state to the bed state [0041]-[0046].  It would have been obvious at the time of the invention to employ a wakefulness sensor yielding predictable results that detects the state of the user
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673